DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14, 16, 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2017/0366956) in view of Jacob et al. (US Pat Pub# 2015/0110108) and further in view of Isozu (US 2009/0154398) and further in view of Singh (US Pat Pub# 2010/0048234).
		Regarding claims 1 and 29-30, Yoshida teaches a device for determining an RF coverage quality of a wireless mesh network at a given location (Figs. 4A-B), the device including a communication module for communicating with the wireless mesh network, the communication module having an antenna to receive RF signals from neighbours near the given location (Figs. 4A-B), and being configured to measure the RF signals received from the nearby neighbours and, for each of these neighbours, analyze parameters including a strength of the RF signal received from the neighbour (Sections 0097-0098 and 0109, measuring RSSI of neighbor devices); a processing module connected to the communication module, the processing module being configured to detect each nearby neighbour whose parameters satisfy the following criteria the strength of the RF signal is above a first predetermined threshold (Sections 0097-0098 and 0109, meeting an minimum threshold); the processing module being configured to calculate a number of neighbours, referred to as good neighbours, which satisfy the criteria (Sections 0097-0098 and 0109, meeting a minimum threshold).  Yoshida fails to teach a third predetermined threshold, a tickle success rate and a visual interface.
		Jacob teaches a device for determining an RF coverage quality of a wireless mesh network at a given location, the device including a communication module for communicating with the wireless mesh network, the communication module having an antenna to receive RF signals from neighbours near the given location, and being 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tickle success rate as taught by Jacob into Yoshida’s device in order to improve efficiency (Section 0005).
		Yoshida and Jacob fail to teach a visual interface and a third predetermined threshold.
		Isozu teaches a visual interface operable by the processing module to display an indicator of the RF coverage of the mesh network, the RF coverage being representative of the calculated number of good neighbours (Fig. 9 and Section 0100, showing good neighbor devices in the mesh network). 
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a visual interface as taught by Isozu into a tickle success rate as taught by Jacob into Yoshida’s device in order to improve communication (Section 0006).
	Yoshida, Jacob, and Isozu fails to teach a third predetermined threshold.

	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a third predetermined threshold as taught by Singh into a visual interface as taught by Isozu into a tickle success rate as taught by Jacob into Yoshida’s device in order to improve efficiency (Section 0003).
	Regarding claim 11, Yoshida further teaches wherein the communication module is configured to measure the RF signals a predetermined number of times, and wherein the processor is configured to identify the neighbours whose parameters satisfy the criteria every time the RF signals are measured (Sections 0097-0098 and 0109, meeting a minimum threshold). 
	Regarding claim 12, Yoshida further teaches wherein the signal strength is measured in RSSI, and wherein the first predetermined threshold is at least -90 dBm (Sections 0097-0098 and 0109, measuring RSSI of neighbor devices which the threshold can be design to be set a value). 
	Regarding claim 13, Jacob further teaches wherein the tickle success rate is measured as a percentage, and wherein the second predetermined threshold is at least 50% (Fig. 8, Sections 0049 and 0055-0056, and Claims 2, 8, and 15, tickle percentage exceeding a threshold which can be set a value). 

	Regarding claim 16, Jacob further teaches wherein the communication module is configured to analyze a data transmission success rate, and wherein the processing module is configured to detect each neighbour whose parameters further satisfy a criterion of the data transmission success rate being above a fourth predetermined threshold equal to or less than 50% (Fig. 8, Sections 0049 and 0055-0056, and Claims 2, 8, and 15, tickle percentage exceeding a threshold which can be set a value). 
	Regarding claim 18, Yoshida further teaches wherein the communication module is configured to analyze a noise level in the RF signal, and wherein the processing module is configured to detect each neighbour whose parameters further satisfy a criterion of the noise level in the RF signal being below a fifth predetermined threshold of at least 50% (Sections 0097-0098 and 0109, measuring RSSI of neighbor devices which the threshold can be design to be set a value). 
	Regarding claim 20, Yoshida further teaches wherein the communication module is configured to analyze a number of communication nodes separating the neighbour from a central node, and wherein the processing module is configured to detect each neighbour whose parameters further satisfy a criterion of the number of communication nodes separating the neighbour from the central node being below a sixth predetermined threshold of at least 7 (Sections 0097-0098 and 0109, measuring RSSI of neighbor devices which the threshold can be design to be set a value). 
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2017/0366956) in view of Jacob et al. (US Pat Pub# 2015/0110108) and further in view of Isozu (US 2009/0154398) and further in view of Singh (US Pat Pub# 2010/0048234) and further in view of Veillette (US Pat Pub# 2010/0061272).
	Regarding claim 2, Yoshida in view of Jacob and further in view of Isozu teaches the limitations in claim 1.  However, Yoshida, Jacob, Singh, and Isozu fail to teach a router and a counter.
	Veillette teaches wherein the communication module is configured to determine a type of the neighbour from a group comprising at least a meter, a router and a collector; and wherein the processing module is configured to maintain a counter representative of a number of good neighbours, the counter being incremented by a value that varies according to the type of the neighbor (Section 0191, router in mesh network with a counter system). 
 	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a router and a counter as taught by Veillette into a third predetermined threshold as taught by Singh into a visual interface as taught by Isozu into a tickle .
Claims 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2017/0366956) in view of Jacob et al. (US Pat Pub# 2015/0110108) and further in view of Isozu (US 2009/0154398) and further in view of Singh (US Pat Pub# 2010/0048234) and further in view of Ekici (US Pat Pub# 2013/0109372).
	Regarding claim 4, Yoshida in view of Jacob and further in view of Isozu teaches the limitations in claim 1.  However, Yoshida, Jacob, Singh, and Isozu fail to teach measuring at regular intervals.
	Ekici teaches wherein the communication module is configured to measure the RF signals at regular intervals, and the processor is configured to identify the neighbours whose parameters satisfy the criterion each time the RF signals are measured within a predetermined minimal period (Sections 0065 and 0089, measuring RSSI at repeated regular intervals). 
 	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate measuring at regular intervals as taught by Ekici into a third predetermined threshold as taught by Singh into a visual interface as taught by Isozu into a tickle success rate as taught by Jacob into Yoshida’s device in order to improve communication (Section 0002).
	Regarding claim 5, Ekici further teaches wherein the processor is configured to calculate the number of good neighbours according to the number of neighbours which satisfy the criteria at least a predetermined number of times within the predetermined 
	Regarding claim 6, Ekici further teaches wherein the processor is configured to calculate the number of good neighbours according to the number of neighbours which satisfy the criteria at least three times within the predetermined minimal period (Sections 0065 and 0089, measuring RSSI at repeated regular intervals to find good devices to communicate). 
 	Regarding claim 7, Ekici further teaches wherein the processor is configured to calculate the number of good neighbours according to the number of neighbours which satisfy the criteria for the duration of the predetermined minimal period (Sections 0065 and 0089, measuring RSSI at repeated regular intervals to find good devices to communicate). 
	Regarding claim 10, Ekici further teaches wherein the user interface comprises a visual indicator operable by the processor to indicate that the minimal period has elapsed and that the test is complete (Sections 0065 and 0089, measuring RSSI at repeated regular intervals to find good devices to communicate). 
Allowable Subject Matter
Claims 3, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 33-34, claims 33-34 are allowed over applicant’s remarks on pages 11-12 filed on 10/14/2020.

Response to Arguments
Applicant’s Remarks
Examiner’s Response
“Notwithstanding the above, Singh does not teach or suggest identifying good neighbours by determining that the strength of an RF signal received from the neighbour is both above a first predetermined threshold and below a third predetermined threshold. At best, sections [0006] and [0040] of Singh suggest a first threshold that is predetermined. The third threshold is not predetermined. Instead, a ‘margin’ is predetermined, and that third threshold must be calculated relative to adjacent channels using the predetermined ‘margin’. Accordingly, the third threshold of Singh is subject to change 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        3/30/2021